Citation Nr: 1703184	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for right foot osteomyelitis with postoperative scar as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for diabetic retinopathy with cataracts as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to August 1987.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard, including a period of ACDUTRA from June 15, 1991 to June 29, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed disorders.

The Veteran contends that his diabetes mellitus had its onset during a period of ACDUTRA and that his right foot osteomyelitis, hypertension, erectile dysfunction and/or diabetic retinopathy was caused or aggravated by his diabetes mellitus.  The Veteran's available service treatment records are negative for the diagnosis or treatment of diabetes mellitus.  However, a June 1991 laboratory report-which occurred during a documented period of ACDUTRA-indicates that the Veteran's glucose was high or elevated.  The post-service treatment records reveal diagnoses of diabetes mellitus, hypertension, peripheral neuropathy and diabetic retinopathy and the Veteran has subjective reported erectile dysfunction.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed diabetes mellitus and related conditions.  Therefore, on remand, such an examination with an opinion should be obtained.

The Board notes that, in a March 2010 Report of General Information, the Veteran requested that VA obtain his treatment records from the Hampton VA Medical Center (VAMC).  Although records from this facility dated from October 2005 to February 2010 are listed as evidence in the October 2011 statement of the case, they have not been associated with the record.  On remand, such records, as well as updated VA treatment records, should be associated with the record.

In addition, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records from the Hampton VA Medical Center dated from October 2005 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed diabetes mellitus, right foot osteomyelitis, hypertension, erectile dysfunction and diabetic retinopathy.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a)  For the diagnosed diabetes mellitus, is at least as likely as not (50 percent or greater probability) that such disorder had its onset during any period of ACDUTRA?  The examiner should specifically discuss the impact, if any, of June 21, 1991 laboratory report showing a high or elevated glucose level.  The examiner should also note that this laboratory testing occurred during a period of documented ACDUTRA.

b)  For the claimed right foot osteomyelitis, hypertension, erectile dysfunction and diabetic retinopathy, is at least as likely as not (50 percent or greater probability) that each such disorder was caused OR aggravated by diabetes mellitus.

In offering such opinions, the examiner should consider the Veteran's statements regarding the onset of his diabetes mellitus and continuity of symptomatology.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


